Title: To James Madison from James Leander Cathcart, 8 August 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


8 August 1801, Leghorn. No. 9. Encloses dispatches received 4 Aug. from Eaton with copies of other papers. Awaits notification of arrival of American squadron, which he expects to receive from the commodore himself.
 

   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). RC 1 p.; docketed by Wagner. Enclosures include copies of an appraisal of items of jewelry by the public appraiser of Leghorn, certified by Appleton (3 pp.; in Italian and English); a 7 Aug. statement by Cathcart of the value of jewels purchased from Jewish merchants in Algiers and sent him by Richard O’Brien, with the allegation that there was an overcharge of 95.5 percent (1 p.); a 23 May letter from William Eaton to Cathcart praising him for his actions (2 pp.) (Cathcart appended the note: “This letter was forwarded to Tripoli & return’d by Mr. Nissen. Mr. Eaton recd. it again at Tunis on the 12th. of July & I receiv’d it at Leghorn August the 4th. 1801”); a 15 July letter from Eaton to Cathcart stating his intention to remain firm in his position (1 p.); and a 23 July letter from the Danish consul at Tripoli to Cathcart describing arrival of Commodore Richard Dale and intrigues of Swedish and British representatives there (4 pp.).


   A full transcription of this document has been added to the digital edition.
